Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-15 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 6-7 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 and 6 of U.S. Patent No. 10,684,867. 

The differences between the claims are bolded in the table below:
INSTANT APPLICATION (Current)
U.S. Patent No. 10,684,867 B2
1.    A method for running a social application at a computing device, comprising: 



displaying a social application page associated with a first user of the social application, the social application page including a plurality of messages arranged in a chronological order, the plurality of messages from a plurality of buddies of the first user on the social application, wherein the plurality of messages include a first message from a first buddy of the first user, the first message including a link to an application entry corresponding to a game being played by the first buddy when posting the first message on the social application;








receiving a triggering operation on the application entry from a user selection of the link by the first user of the social application;







in response to the triggering operation, generating a floating layer at a predetermined position on the social application page adjacent to the plurality of messages and 


sending an authorization request to a remote server hosting the social 
receiving, from the remote server, authorization information after the authorization request based on the identifier of the game played by the first buddy and the identifier of the first user at the social application is verified by the remote server, the authorization information including an open id and an open key; and



 
launching the game in the floating layer on the social application page based on the open id and the open key in the authorization information while rendering the plurality of messages in the social 




2.    The method of claim 1, wherein the floating layer is configured to be transparent and overlap at least a portion of the social application page.


displaying a microblog page of a user in an application window, the microblog page is generated by the microblog server for the user and includes a plurality of micro messages arranged in a chronological order, each micro message posted by a respective buddy of the user, wherein each of the respective buddies and the user are users of a microblog platform hosted by the microblog server; 
in response to detecting, among the plurality of micro messages, a micro message from a buddy of the user indicating that the buddy is playing the predetermined application hosted by the application server, creating an application entry by taking the micro message within the microblog page as a hyperlink;
receiving a triggering operation command associated with the application wherein the triggering operation command is one selected from the group consisting of a mouse-clicking operation command, a keyboard operation command, a touch operation command, and a sound-control operation command; 
based on the received triggering operation command: generating a floating layer above the microblog page at a predetermined position on the microblog page via triggering a script event by means of an inline framework; 
configuring the floating layer and the microblog page for display in the same application window, including dynamically adjusting respective sizes of the microblog page and the floating layer in the application window; 
and configuring a display attribute of the floating layer as transparency, wherein (1) the floating layer overlaps the microblog page in the application window 
responsive to a user interaction with the predetermined application in the floating layer, sending, by the predetermined application in the floating layer, an authorization request to the microblog server, wherein the authorization request comprises an identifier of the predetermined application and an identifier of the user at the microblog platform; receiving authorization information from the microblog server, wherein the authorization information is returned to the application in the floating layer when authentication of the authorization request based on the identifier of the application and the identifier of the microblog user is passed; obtaining, by the predetermined application in the floating layer, user information of the 

Claim 4 is a computer device variation of claim 1.
Claim 11 is a non-transitory computer-readable storage medium variation of claim 1.
Claim 6 is a non-transitory computer-readable storage medium variation of claim 1.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent claims are directed to cross-platform workload processing and having similar steps. The only differences 
Additionally, instant application claims 4 are similar to patent claim 2. Therefore, they are rejected under the same rationale as applied to claims 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 8-9, recites “the first message including a link to an application entry corresponding to a game being played”. However, it is uncertain as to what constitutes the term “application entry” (e.g. whether the message, the link and application entry separate elements?). A review of the specification, par. 0041, describes creating an application entry by taking a broadcast message as a hyperlink carrier. That is, a message carrying a link is used as an application entry. For purposes of examination, it is interpreted as wherein the first message includes a link that is used as an entry to enter an interface of a game being played. Further, lines 20-21, it is not clearly defined as to what constitutes the terms “open id” and “an open key”. 
As per claims 6 and 11, they are rejected for having similar issues as claim 1 above. 
As per claims 2-5, 7-10 and 12-15, are rejected as being dependent on rejected claims 1, 6 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, 8-11, 13-15 are rejected under 35 U.S.C. 103(a) as being Chen et al. (CN 102819436 A, Machine Translation) in view of Naik et al. (U.S. Patent No. 8,366,546 B1), and further in view of Liao et al. (CN 102413464A).
Chen and Naik were cited in a previous Office Action.

As per claim 1, Chen teaches the invention substantially as claimed including a method for running a social application at a computing device, comprising:
wherein the plurality of messages include a first message from a first buddy of the first user, the first message including a link to an application entry corresponding to a game being played by the first buddy when posting the first message on the social application (page 2, lines 62-64 … providing a shortcut link of the application for display, wherein the shortcut link [entry] Point to the shortcut window including the application presented by default);
receiving a triggering operation on the application entry from a user selection of the link by the first user of the social application; in response to the triggering operation, generating a floating layer at a predetermined position on the social application page adjacent to the plurality of messages (page 2, lines 65-67, In response to an expansion instruction provided by clicking on the shortcut link [triggering], the shortcut window is provided as a floating layer for display, wherein the expansion instruction provides an instruction regarding the expansion method of the shortcut window as a floating layer expansion; page 8 lines 329-330 … Specifically, the location of the expanded shortcut window is also It can be set independently, for example, it can be displayed below or above [adjacent] or in the middle of the current 
launching the game in the floating layer on the social application page based on the open id and the open key in the authorization information while rendering the plurality of messages in the social application page simultaneously (page 1, lines 12-18, in response to an expansion instruction provided by clicking the shortcut link, providing a shortcut window as a floating layer for display, wherein the expansion instruction provides … indication of how the floating layer is deployed. Through the aforementioned shortcut link that can point to the shortcut window, the embodiment of the present invention provides the user with the function of opening the application directly through the shortcut window, thereby significantly reducing the user interface interaction device … when opening the application).

Chen does not specifically disclose:
displaying a social application page associated with a first user of the social application, the social application page including a plurality of messages arranged in a chronological order, the plurality of messages from a plurality of buddies of the first user on the social application, wherein the plurality of messages include a first message from a first buddy of the first user, the first message including a link to an application entry corresponding to a game being played by the first buddy when posting the first message on the social application. 
However, Naik teaches:
displaying a social application page associated with a first user of the social application (Fig. 16, describes a view of a content stream including plurality of the social application page including a plurality of messages arranged in a chronological order, the plurality of messages from a plurality of buddies of the first user on the social application, wherein the plurality of messages include a first message from a first buddy of the first user, the first message including a link to an application entry corresponding to a game being played by the first buddy when posting the first message on the social application (Fig. 16, further describes plurality of messages arranged in chronological order and at least one of the plurality of messages having an entry in [a link ‘click’] within the webpage. For example, comment 534 is telling the user that his friends are playing while also providing a link [as an entry]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Chen with the method of running a game in a social networking website and creating entries in the content stream as set forth by Naik, in order to arrive a method for running an application on a quick window in a twitter webpage. The combination would provide for conveniently and quickly launching the application, for users, on the quick window on the twitter webpage, thereby reducing the time of interaction between the users and a user interface, and thus provide better user experience.
Chen and Naik does not expressly teach:
sending an authorization request to a remote server hosting the social application, wherein the authorization request comprises an identifier of the game played by the first buddy and an identifier of the first user at the social application;
receiving, from the remote server, authorization information after the 

However, Liao teaches:
sending an authorization request to a remote server hosting the social application, wherein the authorization request comprises an identifier of the game played by the first buddy and an identifier of the first user at the social application (par. 0016 … step 1. The third-party application device sends a registration request message to the security device, and wherein the registration request message carries the application identifier App ID …); receiving, from the remote server, authorization information after the authorization request based on the identifier of the game played by the first buddy and the identifier of the first user at the social application is verified by the remote server, the authorization information including an open id and an open key (par. 0017 147 Step 2: The security device initiates an initialization request message to the Bootstrapping service function BSF, and the initialization request message carries the user identifier IMPI, the platform identifier NAF_ID, and the application identifier App_ID; par. 0018 153 Step 3. The BSF searches for the locally stored platform key K_op and application key K_app according to the platform identifier NAF_ID and application identifier App_ID, notifies the security device to update the platform key K_op and application key K_app, and performs mutual authentication with the security device Right GBA process, finally generate the root key Ks according to the platform key K_op and the application key K_app; [0019] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify teaching of Chen and Naik by incorporating an method of generating a taken and returning to a third party application device in response to a message as set forth by Liao, because it would provide for efficiently authenticating applications and user so as to provide access application data necessary to safely launch an application on a floating layer of a webpage.  

As per claim 3, Chen further teaches wherein the generating a floating layer at a predetermined position on the social application page further includes: initiating a script event to generate the floating layer at the predetermined position of the microblog page by means of an inline framework; and embedding an application interface in the inline framework (col. 1, lines 13-14 … wherein the expansion instruction provides information about the shortcut window as an indication of how the floating layer is deployed).

As per claim 4, Chen further teaches wherein the application entry in the social application page is created by receiving a broadcast message of the social application page as a hyperlink carrier; or receiving a rebroadcast message of the social application page as the hyperlink carrier; or receiving a comment message of the social application page as the hyperlink carrier; or receiving a rebroadcasted comment message of the 

As per claim 5, Chen further teaches receiving an operation command associated with the social application page, wherein the operation command is an interaction by the first user with the social application page; and performing an operation in the social application page based on the operation command (par. 0008, 0056, 0080-0082, receiving an instruction to start via clicking the quick links, the floating layer is provided as a shortcut window for display a in location in the webpage mailbox, and a user may interact by clicking on interface items). Further, Naik discloses providing for receiving operations on a game application running on a social network webpage (col. 9, line 42 - col. 10, line 50).

As per claim 6, it is a computer device having similar limitations as claim 1. Thus, claim 6 is rejected for the same rationale as applied to claim 1. Chan further teaches a processor and a non-volatile memory, wherein the non-volatile memory stores one or more computer readable instructions (page 5, lines 167-168, the computing system 100 may include: a central processing unit (CPU) 101, a random access memory (RAM) 102).

As per claim 8, it is a computer device having similar limitations as claim 3. Thus, claim 8 is rejected for the same rationale as applied to claim 3.

As per claim 9, it is a computer device having similar limitations as claim 4. Thus, claim 9 is rejected for the same rationale as applied to claim 4.

As per claim 10, it is a computer device having similar limitations as claim 5. Thus, claim 10 is rejected for the same rationale as applied to claim 5.

As per claim 11, it is a non-transitory computer-readable storage medium having similar limitations as claim 1. Thus, claim 11 is rejected for the same rationale as applied to claim 1.

As per claim 13, it is a non-transitory computer-readable storage medium having similar limitations as claim 3. Thus, claim 13 is rejected for the same rationale as applied to claim 3.

As per claim 14, it is a non-transitory computer-readable storage medium having similar limitations as claim 4. Thus, claim 14 is rejected for the same rationale as applied to claim 4.

As per claim 15, it is a non-transitory computer-readable storage medium having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as .

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen in view of Naik and Liao as applied to claim 1, and further in view of Peng et al. (CN 101382867 A, Machine Translation).
Peng was cited in a previous Office Action.

As per claim 2, Chen, Naik and Liao teaches the limitations of claim 1. Chen and Naik and Liao does not expressly teach wherein the floating layer is configured to be transparent and overlap at least a portion of the social application page.
However, Peng teaches wherein the floating layer is configured to be transparent and overlap at least a portion of the social application page (Abstract, lines 3-11, discloses method that involves generating an interactive floating layer window in front [above/overlap] of a video play interface window; par. 0035, preferably since the interactive floating layer is located at the front of the video playing interface window, the interactive floating layer form may be transparent in order to prevent the interactive floating layer from obscuring the video content; par. 0065). 
It would have been obvious to one of ordinary skill in the art to modify the teaching of Chen, Naik and Liao to include the technique of generating interaction floating layer in front of [or overlapping] a video play interface window in transparent form as set forth by Peng by implementing in the manner of generating a transparent floating layer in front of a microblog page, such that the floating layer and the microblog page are in a same window and the floating layer overlaps the microblog page. Further, 

As per claim 7, it is a computer device having similar limitations as claim 2. Thus, claim 7 is rejected for the same rationale as applied to claim 2.

As per claim 12, it is a non-transitory computer-readable storage medium having similar limitations as claim 2. Thus, claim 12 is rejected for the same rationale as applied to claim 2.

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 

(1) The applicant argues in page 9, for claim 1 that “The cited references do not teach the plurality of messages includes a first message that “includes a link to an application entry corresponding to a game being played by the first buddy when posting the first message on the social application.”

(2) The applicant argues in page 10 for claim 1 that “The cited references do not teach a floating layer that is generated at a predetermined position on the social application page adjacent to the plurality of messages”



(4) The applicant argues in page 10 for claim 1 that “The cited references do not teach (1) sending an authorization request comprising an identifier of the game played by the first buddy and an identifier of the first user to a remote server and (2) receiving, from the remote server, authorization information that includes an open id and an openkey”

(5) The applicant argues in page 10 for claim 1 that “The cited references do not teach “launching the game in the floating layer on the social application page based on the open id and the openkey in the authorization information.”

As per point 1, the examiner respectfully disagrees. For example, Naik, Fig. 16, clearly illustrates a view of a content stream including a gamelet, wherein the content stream describes at least a message of a plurality of messages including a link “Click”  e.g. as an entry to enter a game being played by “Erik hill and Spencer Tyler”. Therefore, applicant’s arguments are unpersuasive.

As per point 2, the examiner respectfully submits that Chen clearly teaches, page 8, lines 329-330, that the location of the expanded shortcut window [equiv. to floating layer] can be set independently. For example, it can be displayed below 

As per point 3, the examiner respectfully disagrees because Chen clearly teaches, Fig. 16, a view of a content stream including a plurality of messages in chronological order of when they were posted by the system or users. For example, a message in section 534 includes an indication e.g. 3 minutes ago | comment. Therefore, applicant’s arguments are unpersuasive.

As per points 4-5, the examiner respectfully submits that the combination of Chen, Naik and Liao reasonably teaches these limitations. For example, Chen teaches, page 1, lines 12-18, … in response to an expansion instruction provided by clicking the shortcut link, providing a shortcut window as a floating layer for display, wherein the expansion instruction provides … indication of how the floating layer is deployed. Through the aforementioned shortcut link that can point to the shortcut window, the embodiment of the present invention provides the user with the function of opening the application directly through the shortcut window, thereby significantly reducing the user interface interaction device … when opening the application. While, new reference Liao teaches, par. 0019 … The security device generates a root key Ks consistent with the BSF according to .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20120204221 A1 teaches a method for managing access to protected resources in a computer network, physical entities and computer programs therefor.
U.S. Pub. No. 20150304295 A1 teaches an information processing device and method for controlling information processing device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        


Examiner, Art Unit 2195